department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar ssg agi kk a ok k 9k fe fe oe ok 2k 2k of 2c 2k 2k ok ok 2k 2k ok ok 2k ok ss gr or rr aok legend taxpayer a ek kkkhkekkeakeeeer r uniform issue list - cc ‘ ss a a t2 ly i ira x rekkkekkkekrkkkkk ira account number kerekrekrereekeekere date - rkkkeehkk kk kkkk ' date - kkrakkekekkk kk kk financial representative y ss es financial representative z s financial_institution ttt ene amount b dollar_figure ttttt e amount c dollar_figure ti tnee dear thittreanee this is in response to a letter dated submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that on date he received a distribution from ira x of amount c and that taxpayer a's failure to accomplish a rollover of amount c was due to the error of financial_institution in erroneously making the distribution kekkekkkkekeekkeek eere page of pulus su te and in failing to follow taxpayer a's intent and instructions taxpayer a has represented that he has not used amount b for any other purposes in october taxpayer a met with financial representative y of financial_institution to discuss a new financial plan taxpayer a had an automatic required_minimum_distribution rmd scheduled to take place on date this automatic distribution had taken place every year since his reaching age taxpayer a then agreed to move up his scheduled rmd distribution from date to date financial representative y agreed with taxpayer a that the rmd would be taken by arranging the transfer of amount b from ira x into taxpayer a's non sheltered account at financial_institution this transaction took place on date the date transaction satisfied taxpayer a's year minimum_required_distribution from ira x however on date financial representative z taxpayer a’s regular financial advisor permitted the originally scheduled rmd on date financial representative z and financial_institution overlooked the fact that amount b had already been distributed on date and in error approved a second transfer from ira x equal to amount c into taxpayer a's revocable_trust at financial_institution the date transfer of amount c was not authorized by taxpayer a taxpayer a did not realize financial representative z's mistake until taxpayer a began preparing his federal_income_tax return which was after the expiration of the 60-day rollover period the date transfer of amount c has not been used for any purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount b contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the kekkkekkkkekekekekekkee page of 2ulus ou day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because or the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after d i of the code are eligible for the waiver under section revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a's assertion that on date he received a second rmd from ira x of amount c and that taxpayer a's failure to accomplish a rollover of amount c was due to the error of financial_institution in erroneously making the distribution and contrary to taxpayer a's intent and instructions kekkkkkkkekakkekkekkeer page of therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of the date amount c from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to the date amount c to an ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact law specialist employee_plans technical group at at please address all correspondence to tax or via fax sincerely yours deze ath jhe donzel h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc br 24g fe 2k of oe oe i sec_2 2s of ok oe 2k ok 2k ok ok kk fe fe ee fe ke 2k ek oe ok ee sec_2 ok ok ok ok fe 2k 3k oe 2c 2c 2c oo ek oi es ak
